DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 8/27/22. As directed by the amendment: claims 2, 7, 11, 15, 18 and 21 have been amended, no claims have been canceled, and new claims 27-33 have been added. Thus, claims 1-33 are presently pending in the application. Claims 1, 3-6, 10 and 12 remain withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 7-9, 11, 13-18, 20-28 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Saint Rapt et al. (2,023,267).
Regarding claim 2, de Saint Rapt discloses a receptacle device for a mask, the receptacle device comprising: a valve (structure in fig. 4); a body portion (“e” in figure 5, which surrounds the valve in use, see fig 6, and extends through 2, 3 and inner and outer layers of “g” and receives “f”) surrounding the valve; and an anchor portion 2; wherein the valve is concave (the valve is concave in use, see fig. 6); and wherein the valve is configured to receive a drinking, feeding or inhalation instrument therethrough (i, j, v, t and u, Page 2, Col. 1, lines 10-16).
Regarding claim 7, de Saint Rapt discloses that the body portion is moveable between a first position and a second position relative to the anchor portion (since anchor portion 2 is a washer that is placed over the body portion, which is also able to be removed when nut 3 is threadingly removed, Page 1, Col. 2, ll. 41-46).
Regarding claim 8, de Saint Rapt discloses that the body portion and the anchor portion are integrally formed (once the washer 2 is placed on the body portion, they are considered integrally formed that they form a “complete unit”).
Regarding claim 9, de Saint Rapt discloses that the channel is a groove (groove between anchor portion 2 and the portion of the body portion in contact with the outer layer of g).
Regarding claim 11, de Saint Rapt discloses that the valve is a self-sealing valve (Page 1, Col. 2, ll. 51-53).
Regarding claim 13, de Saint Rapt discloses that the valve is flexibly suspended from the body portion (see fig. 6 where the valve extends from the body portion and flexes when the tube is inserted).
Regarding claim 14, de Saint Rapt discloses that at least one of the body portion and anchor portion comprises gripping ridges or gripping notches (the body portion is threaded and therefore had gripping ridges and gripping notches, see fig. 5).
Regarding claim 15, de Saint Rapt discloses that the valve comprises a slit pattern (Fig. 2 and 3).
Regarding claim 16, de Saint Rapt discloses that the slit pattern is configured to conform to the shape of a drinking, feeding or inhalation instrument when inserted through the valve (Fig. 6, Page 1, Col. 2, ll. 51-53)
Regarding claim 17, de Saint Rapt discloses that the anchor portion comprises a surface for a user's lips to brace against when inserting a drinking, feeding or inhalation instrument through the valve (the user’s lips are able to brace against the periphery of the anchor portion 2).
Regarding claim 18, de Saint Rapt discloses that a securing portion (outer layer of g) that is configured to engage the body portion (Fig 5); wherein the anchor portion and the body portion define a channel therebetween (space between the anchor portion 2 and the portion of the body portion that is in contact with the outer layer of g), and the channel is configured to releasably engage the securing portion (due to the threaded connection between the body portion and nut 3).
Regarding claim 20, de Saint Rapt discloses a guide portion (f).
Regarding claim 21, de Saint Rapt discloses that the guide portion comprises a base (portion of f furthest from user’s face in use, fig. 5) and a wall (portion of f closest to user’s face in use, fig. 5), and wherein the wall tapers towards the base (Fig. 5).
Regarding claim 22, de Saint Rapt discloses the mask (inner layer of g) is trapped within the channel to generate a substantially hermetic seal (Fig. 5, de Saint Rapt is concerned with gas tightness throughout their disclosure and therefore there would be seal created between the mask, anchor portion and body portion, Page 1, Col. 1, ll. 50).
Regarding claim 23, de Saint Rapt discloses that the body portion is configured to protrude through a hole in the mask (Fig. 5).
Regarding claim 24, de Saint Rapt discloses that the body portion is configured to protrude through a hole in the securing portion (Fig. 5).
Regarding claim 25, de Saint Rapt discloses that at least one of the body portion and anchor portion is configured to engage the mask by mechanical fastening (the body portion and anchor portion engage the mask by mechanical fastening with a threaded connection between the body portion and nut 3).
Regarding claim 26, de Saint Rapt discloses that the anchor portion and the body portion define a channel therebetween (space between the anchor portion 2 and the portion of the body portion that is in contact with the outer layer of g), and the channel is configured to releasably engage the mask (the inner layer of g is releasably within the channel due to the threaded connection with nut 3).
Regarding claim 27, de Saint Rapt discloses that movement towards the first position causes generation of a substantially hermetic seal between the anchor portion and the body portion (Fig. 5, de Saint Rapt is concerned with gas tightness throughout their disclosure and therefore there would be seal created between the mask, anchor portion and body portion in the first position shown in figures 5 and 6, Page 1, Col. 1, ll. 50), and movement towards the second position causes breaking of the substantially hermetic seal between the anchor portion and the body portion (the second position being when the anchor portion is moved away from mask g, which creates a break in the seal with the body portion and mask).
Regarding claim 28, de Saint Rapt discloses that the self-sealing valve is configured to generate a hermetic seal (Col. 2, ll. 50-53).
Regarding claim 31, de Saint Rapt discloses that the body portion and anchor portion are separate components (anchor portion 2 is separate from body portion e as described in rejection of claim 2, see fig. 5).
Regarding claim 32, de Saint Rapt discloses that the valve is hemispherical (in use, see fig. 6).
Regarding claim 33, de Saint Rapt discloses that wherein the anchor portion is configured to be substantially flush with an inner surface of the mask (anchor portion 2 is flush with inner surface of mask, which is the inner layer of g, see fig. 5)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over de Saint Rapt, as applied to claim 18 above, in further view of Fu (2010/0199996).
Regarding claim 19, de Saint Rapt is silent regarding that the securing portion comprises gripping ridges or gripping notches. However, in fig. 4 Fu teaches an outer surface of a mask with gripping ridges 17. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify de Saint Rapt’s securing portion (outer layer of g) with the addition of gripping ridges, as taught by Fu, for the purpose of allowing the user to easily grip the mask and avoid gripping any portions of the mask that should be not contaminated with a user’s fingers ([0015]). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over de Saint Rapt, as applied to claim 15 above, in further view of Hosac (10,980,296).
Regarding claim 29, de Saint Rapt is silent regarding that the slit pattern generates valve petals. However, in fig. 4 Hosac discloses a slit pattern that generates valve petals (Col. 6, ll. 3-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify de Saint Rapt’s slit pattern with a cross-slit, as taught by Hosac, for the purpose of providing an alternate slit pattern having the predictable results of providing a seal for insertion of a tube.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over de Saint Rapt, as applied to claim 18 above, in further view of Kirschner (2009/0114228).
Regarding claim 30, de Saint Rapt is silent regarding that the securing portion is configured to engage the mask by at least one of plastic joining, adhesive bonding, welding, mechanical fastening, stitching, and magnetic elements. However, Kirschner teaches that mask layers are secured together by adhesive bonding [0042]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify de Saint Rapt’s mask layers (inner and outer layers of g which are the mask and securing portion, respectively) with the addition of adhesive bonding, as taught by Kirschner, for the purpose of providing an alternate connection having the predictable results of providing a connection between the mask and securing layer.

Response to Arguments
Applicant's arguments filed 8/27/22 have been fully considered but they are not persuasive. Applicant argues on pages 10-11 that de Saint Rapt fails to teach that the valve is concave. Applicant points to figure 6 when the valve is in use and states that the discs are merely in the deformed state during use and that this does not constitute a valve that is concave.
Examiner disagrees since the claim language does not specify that the valve is concave prior to use or prior to receiving the drinking, feeding or inhalation instrument therethrough. Therefore, de Saint Rapt does teach that the valve in concave in use. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nordgren (2005/0043703), Okamura (2016/0331930) and Rees (2019/0357708) to concave split valves. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785